Case 2:17-cr-20830-RHC ECF No. 26, PagelD.91 Filed 03/07/19 Page 1 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, - No. 17-20830-02

Hon. Robert H. Cleland
V.

Offense: Mail Fraud
D-2 Danial Dabish, 18 U.S.C. § 1341

Defendant. Maximum Penalty:
20 years in custody

Maximum Fine:
Not to exceed $250,000

Maximum Supervised Release:
Up to 3 Years

 

Rule 11 Plea Agreement

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant
DANIAL DABISH [DABISH] and the government agree as follows:
1. Guilty Plea

A. Count of Conviction

DABISH will enter a plea of guilty to Count One of the Superseding

Information which charges him with mail fraud in violation of 18 U.S.C. § 1341.

I Defendant’s Initials: 3- ok
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.92 Filed 03/07/19 Page 2 of 14

B. Elements of the Offense
The elements of Count One are:

(a) the defendant knowingly participated in a scheme to defraud in
order to obtain money, as alleged here, from the payment of false
claims to insurance companies;

(b) the scheme included a material misrepresentation or concealment
of a material fact;

(c) the defendant had the intent to defraud; and

(d) the defendant used the mail or caused another to use the mail in
furtherance of the scheme.

C. Factual Basis for Guilty Plea

The following facts are a sufficient and accurate basis for defendant’s

guilty plea:

From in about January 2014 through in or about January 2016,
DABISH operated an automotive repair facility specializing in collision
repairs located at 14900 Livernois, Detroit, Michigan known, among other
things, as “Livernois Collison” and “D&D Collison.”

During that period, DABISH devised and executed a scheme to
defraud automobile insurance companies, including Geico and Auto Owners
Insurance Company, to obtain money from those companies by submitting
inflated false and fraudulent claims for automotive repairs performed at
Livernois Collision/D&D Collison. These claims contained material false
statements pertaining to the nature of the covered damages to the vehicles
and the cost and nature of the replacement parts used in the repairs.

As part of the scheme to defraud, and in order to initially get the
vehicles subject to false claims into the shop, DABISH paid some Detroit
Police Officers, including Officer Deonne Dotson, money in exchange for
being influenced and rewarded in their official capacities as police officers to

2 Defendant’s Initials: YF
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.93 Filed 03/07/19 Page 3 of 14

direct the towing of damaged or abandoned vehicles to the defendant’s
collision shop for repair.

In processing these claims, and to further the above-described scheme,
DABISH both sent documents to insurance companies using the United
States Postal Service and caused the insurance companies, to whom the false
claims were made, to send payments, in the form of checks, by U.S. mail.

On or about April 23, 2014, in the Eastern District of Michigan,

DABISH, in furtherance of the above-described scheme, caused Auto-Owners
Insurance.to send checks in the total amount of $3,273.64 to a vehicle owner
whose initials are LS, who then brought the checks to DABISH at his
instruction. The checks represented payment for a fraudulently inflated
insurance claim that DABISH had submitted pursuant to the scheme.

Altogether, DABISH obtained more than $15,000 but no more than
$40,000 in this way.

2. Sentencing Guidelines

A. Standard of Proof

The Court will find sentencing factors by a preponderance of the evidence.

B. Agreed Guideline Range

There are no sentencing guideline disputes. Except as provided below, the
guideline range is 8 - 14 months, as set forth on the attached worksheets. If the
Court finds:

1. That defendant’s criminal history category is higher than reflected
on the attached worksheets, or

2. that the offense level should be higher because, after pleading
guilty, defendant made any false statement to or withheld
information from his probation officer; otherwise demonstrated a
lack of acceptance of responsibility for his offense; or obstructed
justice or committed any crime,

3 Defendant’s Initials: L319
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.94 Filed 03/07/19 Page 4 of 14

and if any such finding results in a guideline range higher than 8 ~ 14 months, the
higher guideline range becomes the agreed range. The Court is not bound by this
recommendation concerning the guideline range, and the defendant understands that
he will have no right to withdraw his guilty plea if the Court does not follow this
recommendation. However, if the Court finds that defendant is a career offender, an
armed career criminal, or a repeat and dangerous sex offender as defined under the
sentencing guidelines or other federal law, and that finding is not already reflected
in the attached worksheets, this paragraph does not authorize a corresponding
increase in the agreed range.

Neither party may take a position concerning the applicable guidelines that is
different than any position of that party as reflected in the attached worksheets,
except as necessary to the Court’s determination regarding subsections 1) and 2),
above.

3. Sentence

The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing
so must consider the sentencing guideline range.

A. Imprisonment

Pursuant to Rule 1 1(c)(1)(B), the government makes a non-binding
recommendation that the sentence of imprisonment be no more than the top of the

sentencing guideline range as determined by Paragraph 2B.

4 Defendant’s Initials: lS
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.95 Filed 03/07/19 Page 5 of 14

B. Supervised Release
- A term of supervised release, if imposed, follows the term of imprisonment.

There is no agreement on supervised release. In other words, the Court may impose
any term of supervised release up to the statutory maximum term, which in this case
is 3 years. The agreement concerning imprisonment described above in Paragraph
3A does not apply to any term of imprisonment that result from any later revocation
of supervised release.

C. Special Assessment

Defendant will pay a special assessment of $100.00.

D. Fine

There is no agreement as to fines.

E. Restitution

The Court shall order restitution to every identifiable victim of defendant’s
offenses and all relevant conduct. The amount will be determined prior to
sentencing.
4. Use of Withdrawn Guilty Plea

If the Court allows defendant to withdraw his guilty plea for a “fair and just
reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant waives his rights under

Fed. R. Evid. 410, and the government may use his guilty plea, any statement made

5 Defendant’s Initials: SE acd
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.96 Filed 03/07/19 Page 6 of 14

under oath at the change-of-plea hearing, and the factual basis statement in this plea
agreement, against him in any proceeding.
5. Each Party’s Right to Withdraw from This Agreement

The recommendations in Paragraph 3 are not binding on the Court.
Defendant has no right to withdraw his guilty plea and the parties have no right to
withdraw from this agreement if the Court decides not to follow them.
6. Appeal Waiver

The defendant waives any right he may have to appeal his conviction on any
grounds. If the defendant’s sentence of imprisonment does not exceed 14 months,
the defendant also waives any right he may have to appeal his sentence on any
grounds. If the defendant’s sentence of imprisonment is at least 8 months, the
government waives any right it may have to appeal the defendant’s sentence.

This waiver does not bar filing a claim of ineffective assistance of counsel in
court.
7. Consequences of Withdrawal of Guilty Plea or Vacation of Conviction

If defendant is allowed to withdraw his guilty plea or if any conviction |
entered pursuant to this agreement is vacated, the Court shall, on the government’s
request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against defendant within six months after the date the

order vacating defendant’s conviction or allowing him to withdraw his guilty plea(s)

6 Defendant’s Initials: Woll
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.97 Filed 03/07/19 Page 7 of 14

becomes final, which charges relate directly or indirectly to the conduct underlying
the guilty plea(s) or to any conduct reflected in the attached worksheets, defendant
waives his right to challenge the additional charges on the ground that they were not
filed in a timely manner, including any claim that they were filed after the
limitations period expired.
8. Parties to Plea Agreement

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Attorney’s Office for the Eastern District of
Michigan. |
9. Scope of Plea Agreement

This agreement, which includes all documents that it explicitly incorporates,
is the complete agreement between the parties. This agreement supersedes all other
promises, representations, understandings and agreements between the parties
concerning the subject matter of this plea agreement that were made at any time
before the guilty plea is entered in court. Thus, no oral or written promises made by
the government to defendant or to the attorney for the defendant at any time before
defendant pleads guilty are binding except to the extent they have been explicitly
incorporated into this agreement. |

Notwithstanding the previous paragraph, if defendant has entered into a

proffer agreement in writing or a cooperation agreement in writing with the

7 Defendant’s Initials: ly oh
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.98 Filed 03/07/19 Page 8 of 14

government, this plea agreement does not supersede or abrogate the terms of any
such prior written agreement.

This agreement also does not prevent any civil or administrative actions
against defendant, or any forfeiture claim against any property, by the United States
or any other party.

10. Acceptance of Agreement by Defendant
This plea offer expires unless it has been received, fully signed, in the Office

of the United States Attorney by 5:00 P.M. on 3/1/2019.’ The government reserves

the right to modify or revoke this offer at any time before defendant pleads guilty.

MATTHEW SCHNEIDER

LD leas te KO

 

__JoHN K. NEAL peu eaner COHEN
1

Assistant United States Attorney stant United States Attorney
Chief, White Collar Crimes Unit

 

 

 

DAVID GARDEY g 7 CRAIG A. WEIER t=
Assistant United States Attorney Assistant United States Attorney
Chief, Public Corruption Unit White Collar Crimes Unit

Date: 4/74 F

8 Defendant’s Initials: JL. ot
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.99 Filed 03/07/19 Page 9 of 14

By signing below, defendant acknowledges that he has read (or been read) this
entire document, understands it, and agrees to its terms. He also acknowledges that
he is satisfied with his attorney’s advice and representation. Defendant agrees that
he has had a full and complete opportunity to confer with his lawyer, and has had
all of his questions answered by his lawyer.

| By Went. bth Pag, 044,
E ANIAL DABISH
OT Defendant fo

Date: 3/1/79 Date: 7 |- | 4

9. ’ Defendant’s Initials: 9 - nls”
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.100 Filed 03/07/19 Page 10 of 14

| WORKSHEET A

OFFENSE LEVEL

 

 

Defendant Danial Dabish District/Office Eastern District of Michigan
Docket Number
Count Number(s) 1 US. Code Title & Section 18; 1341

 

Guidelines Manual Edition Used: 2018 (Note: The Worksheets are keyed to the November 1, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

   
 

crus: Ue oe es ers Sees

       

"Enter the applicable base offense level and any specific offense characteristics from Chapter Two and explain the
bases for these determinations, Enter the sum in the box provided.

 

 

 

 

Guideline Description Level
2B1.1(a)(1) base 7
2B1.1(b)(1)(C) loss greater than $15k

 

 

 

 

 

 

 

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional Worksheet A may be needed for that analysis. See §1B1.5.

sum

 

 

 

   

 

Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, §
enter “0”.

 

 

 

     

Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If the adjustment reduces the § 3B1.1(c) 2
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is ; ©
applicable, enter “0”.

 

 

 

 

           

 

‘Enter the applicable section and adjustment. If more than ‘one section is app icable, =
list each section and enter the combined adjustment. If no adjustment is applicable, §
enter “0”.

 

 

 

 

    

~ Enter the sum of Items 1—4. If this
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this. result on 13
Worksheet D, Item 1.

 

 

 

 

 

 

Y Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

 

 

Y If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

U.S. Seniencing Commission Worksheets (November 1, 2014)
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.101 Filed 03/07/19 Page 11 of 14

‘.

| WORKSHEET D aN

DETERMINING THE SENTENCE
[Page | of 4]

Defendant Danial Dabish Docket Number

 

 
  
 

 

If Worksheet B is required, enter result from Woxkeheet B, Item 9. Otherwise, enter the result
from Worksheet A, Item 5.

 

 

 

 

 

 

 

   

 

Enter ths result from. Worksheet C, Item 8, unless the defendant has no criminal history, and as
directed at the bottom of Worksheet A, no Worksheet C is used and “I” is entered here.

 

 

 

   
 

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career 11

 

Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

b. Criminal History Category
If the provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4), |
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

   
 
 

 

ine range from Chapter Five, Part A

 

  

 

 
 

in months.

 

 

 

 

If the statutorily authorized maximum sentence or the statutorily required
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to n/a
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

       

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.102 Filed 03/07/19 Page 12 of 14

Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Danial Dabish Docket Number

 

 

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§581.1(a){1) & S5C1.1(a) & (b))

 

 

 

If checked, the following options are available:

 

e Fine (See §§5C1.1(b) & 5E1.2(a))
e “Straight” Probation (See §§5B1.1(a)(1) & 5C1.1(b))

° Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B1.1(a}(2) & 5C1.1(a) 3 {c))

 

 

 

v If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (c)(2))

* Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment

(See §5C1.1(c)(2))

e Probation with a condition that substitutes intermittent confinement, community
confinement, or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1.1(c)(3))

 

Zone C (See §5C1.1(a) & (d})

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (d)(1))

e Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

If checked, the minimum term is to be satisfied by a sentence of imprisonment

 

 

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.103 Filed 03/07/19 Page 13 of 14

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Danial Dabish Docket Number

 

 

a. Imposition of a Term of Supervised Release:

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

 

 

 

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

 

J Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

 

 

 

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(8))

 

 

If a statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

If an offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

 

 

 

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

 

a. IRfrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

 

 

b. Enter whether restitution is statutorily mandatory or discretionary:

 

c. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute: :

 

US. Sentencing Commission Worksheets (November 1, 2014)
Case 2:17-cr-20830-RHC ECF No. 26, PagelD.104 Filed 03/07/19 Page 14 of 14

Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Danial Dabish Docket Number

 

 

Special Fine Provisions Minimum Maximum

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (d)).

Enter the sum of statutory maximum fines for all such counts. $250,000

 

 

 

 

 

 

 

 

 

Enter the minimum and maximum fines.

 

 

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 13(b)) and the
greater maximum above (Item 13(a) or 13(b))). $4,000 $250,000

 

 

 

 

 

 

 

 

d. Ability to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

 

Enter the total amount of the statutory special assessments required for all counts of conviction:

e $100 for each felony count of conviction.

e $26 for each Class A misdemeanor count of conviction.

e While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $100.00

 

 

 

 

 

Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

5K1.1 Substantial Assistance.

 

 

 

 

Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

Completed by Craig Weier Date 2/28/19

U.S. Sentencing Commission Worksheets (November 1, 2016)
